



Exhibit 10.31
Non-Employee Director Compensation
The following is a summary of the retainers and meeting fees payable to
non-employee directors effective July 1, 2018:
Retainers
 
Annual Board Retainer
$65,000
Annual Retainers (in addition to Annual Board Retainer):
 
Independent Chairman of the Board
$75,000
Audit Committee Chair
$25,000
Compensation and Management Development Committee Chair
$20,000
Corporate Governance Committee Chair
$15,000
Finance Committee Chair
$15,000
Risk Committee Chair
$15,000
Science and Technology Committee Chair
$15,000
Audit Committee Member (other than Chair)
$5,000
Meeting Fees
 
Board of Directors Meetings (per meeting day):
 
In-person attendance
$2,500
Telephonic attendance
$1,500
Committee Meetings (per meeting attended by each such committee member in person
or telephonically)
$1,500
Attendance at Annual Science and Technology Committee Portfolio Review (per day)
$1,500
Special service fee (for each full day of service other than in connection with
Board or Committee meetings)
$1,000






